DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response of June 27, 2022, has been received.  The amendment of claim 1 and 11-20, is acknowledged.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.   In particular, the arguments directed to the newly added claim amendments are addressed in the rejection below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, and 8, are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2021/0386194 (“Egelund”).
Claim 1
Egelund discloses a table device comprising: a link member in which two long members are turnably coupled in an X-shape with the same central portion thereof (Fig. 1, legs 22 and 24 are both crossing in a central portion with link member, paragraph [0055]); an expansion/contraction mechanism that expands/contracts with at least a pair of the link members arranged facing each other (linkage 32); a table that is disposed on one end side of the expansion/contraction mechanism and moves in an expansion/contraction direction of the expansion/contraction mechanism, wherein a horizontal plane of the table is a xy plane having an x-axis direction referred to as a front-back direction, and an y-axis direction referred to as a left-right direction, and the expansion/contraction direction is a vertical direction orthogonal to the front-back direction and the left-right direction (table top 12, paragraph [0045]); a support member, disposed on the other end side of the expansion/contraction mechanism (paragraph [0058], support member 44 with 72); a coupling member that couples opposing long members of the long members forming the expansion/contraction mechanism, and the coupling member is configured to move in the front-back direction of the table device together with an expansion/contraction of the expansion/contraction mechanism (Fig. 6A, roller 26 moves a front leg in a front-back direction and connected to expansion mechanism 32); and a regulating member configured to regulate a fluctuation in the left-right direction and the vertical direction other than the front-back direction of the coupling member that moves, when the expansion/contraction mechanism expands/contracts (Fig. 6A, sidewall 42 with connecting front leg regulates left-right movement).

Claim 2
Egelund discloses the table device according to claim 1, wherein the regulating member is a rod-shaped member, being inserted into a through hole provided in the coupling member and supported by the support member (Fig. 6A, connecting front leg is rod shaped).

Claim 5
Egelund discloses the table device according to claim 2, wherein the through hole is provided in the coupling member orthogonal to an axis center direction of the coupling member (Fig. 6A).

Claim 8
Egelund discloses the table device according to claim 2, wherein the coupling member is provided with a protrusion, and the through hole is provided in the protrusion so as to be orthogonal to an axis center direction of the coupling member (Fig. 6A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2021/0386194 (“Egelund”) in view of U.S. Patent Pub. 2002/0044811 (“Regev”).
Claim 11
Egelund discloses a printing apparatus comprising: the table device according to claim 1, wherein the table moves in the vertical direction (paragraph [0070]).
Egelund does not appear to explicitly disclose a recording medium on which printing is performed is placed on the table.  
	Regev discloses a printer on a height adjustable table top holding recording medium (Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a recording medium on which printing is performed is placed on the table, as disclosed by Regev, into the device of Egelund, for the purpose of printing on a wide range of materials (Regev, paragraph [0041]).
 
Claim 12
Egelund discloses a printing apparatus comprising: the table device according to claim 2, wherein the table moves in the vertical direction (paragraph [0070]).
Egelund does not appear to explicitly disclose a recording medium on which printing is performed is placed on the table.  
	Regev discloses a printer on a height adjustable table top holding recording medium (Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a recording medium on which printing is performed is placed on the table, as disclosed by Regev, into the device of Egelund, for the purpose of printing on a wide range of materials (Regev, paragraph [0041]).

Claim 15
Egelund discloses a printing apparatus comprising: the table device according to claim 5, wherein the table moves in the vertical direction (paragraph [0070]).
Egelund does not appear to explicitly disclose a recording medium on which printing is performed is placed on the table.  
	Regev discloses a printer on a height adjustable table top holding recording medium (Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a recording medium on which printing is performed is placed on the table, as disclosed by Regev, into the device of Egelund, for the purpose of printing on a wide range of materials (Regev, paragraph [0041]).

Claim 18
Egelund discloses a printing apparatus comprising: the table device according to claim 8, wherein the table moves in the vertical direction (paragraph [0070]).
Egelund does not appear to explicitly disclose a recording medium on which printing is performed is placed on the table.  
	Regev discloses a printer on a height adjustable table top holding recording medium (Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a recording medium on which printing is performed is placed on the table, as disclosed by Regev, into the device of Egelund, for the purpose of printing on a wide range of materials (Regev, paragraph [0041]).

Claims 3, 4, 6, 7, 9, 10, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2021/0386194 (“Egelund”) in view of U.S. Patent Pub. 2016/0236493 (“Lyman”).
Claim 3
Egelund discloses the table device according to claim 1, and the expansion/contraction mechanism is expanded/contracted as the coupling member is moved by rotation of the rod-shaped member (paragraph [0046]).  
Egelund does not appear to explicitly disclose wherein a female screw is provided in the through hole disposed at a predetermined position, a male screw is provided in the regulating member that is a rod-shaped member, and screwed into the through hole.
Lyman discloses a printing device including a variety of mechanical fasteners combining multiple pieces (paragraph [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a female screw is provided in the through hole disposed at a predetermined position, a male screw is provided in the regulating member that is a rod-shaped member, and screwed into the through hole, as disclosed by Lyman, into the device of Egelund, for the purpose of reversibly fastening for replacement or access, two or more components forming the print apparatus.

Claim 4
Egelund discloses the table device according to claim 2, and the expansion/contraction mechanism is expanded/contracted as the coupling member is moved by rotation of the rod-shaped member (paragraph [0046]).  
Egelund does not appear to explicitly disclose wherein a female screw is provided in the through hole disposed at a predetermined position, a male screw is provided in the regulating member that is a rod-shaped member, and screwed into the through hole.
Lyman discloses a printing device including a variety of mechanical fasteners combining multiple pieces (paragraph [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a female screw is provided in the through hole disposed at a predetermined position, a male screw is provided in the regulating member that is a rod-shaped member, and screwed into the through hole, as disclosed by Lyman, into the device of Egelund, for the purpose of reversibly fastening for replacement or access, two or more components forming the print apparatus.

Claim 6
Egelund in view of Lyman discloses the table device according to claim 3, wherein the through hole is provided in the coupling member orthogonal to an axis center direction of the coupling member (Egelund, Fig. 6A). 

Claim 7
Egelund in view of Lyman discloses the table device according to claim 4, wherein the through hole is provided in the coupling member orthogonal to an axis center direction of the coupling member (Egelund, Fig. 6A).  

Claim 9
Egelund in view of Lyman discloses the table device according to claim 3, wherein 18File:097010usf the coupling member is provided with a protrusion, and the through hole is provided in the protrusion so as to be orthogonal to an axis center direction of the coupling member (Egelund, Fig. 6A).    

Claim 10
Egelund in view of Lyman discloses the table device according to claim 4, wherein the coupling member is provided with a protrusion, and the through hole is provided in the protrusion so as to be orthogonal to an axis center direction of the coupling member (Egelund, Fig. 6A).    

Claims 13, 14, 16, 17, 19, 20, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2021/0386194 (“Egelund”) in view of U.S. Patent Pub. 2002/0044811 (“Regev”), further in view of U.S. Patent Pub. 2016/0236493 (“Lyman”).
Claim 13
Egelund in view of Lyman discloses a printing apparatus comprising: the table device according to claim 3, wherein the table moves in the vertical direction (Egelund, paragraph [0070]).
Egelund does not appear to explicitly disclose a recording medium on which printing is performed is placed on the table.  
	Regev discloses a printer on a height adjustable table top holding recording medium (Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a recording medium on which printing is performed is placed on the table, as disclosed by Regev, into the device of Egelund in view of Lyman, for the purpose of printing on a wide range of materials (Regev, paragraph [0041]).

Claim 14
Egelund in view of Lyman discloses printing apparatus comprising: the table device according to claim 4, wherein the table moves in the vertical direction (Egelund, paragraph [0070]).
Egelund does not appear to explicitly disclose a recording medium on which printing is performed is placed on the table.  
	Regev discloses a printer on a height adjustable table top holding recording medium (Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a recording medium on which printing is performed is placed on the table, as disclosed by Regev, into the device of Egelund in view of Lyman, for the purpose of printing on a wide range of materials (Regev, paragraph [0041]).

Claim 16
Egelund in view of Lyman discloses a printing apparatus comprising: the table device according to claim 6, wherein the table moves in the vertical direction (Egelund, paragraph [0070]).
Egelund does not appear to explicitly disclose a recording medium on which printing is performed is placed on the table.  
	Regev discloses a printer on a height adjustable table top holding recording medium (Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a recording medium on which printing is performed is placed on the table, as disclosed by Regev, into the device of Egelund in view of Lyman, for the purpose of printing on a wide range of materials (Regev, paragraph [0041]).

Claim 17
Egelund in view of Lyman discloses a printing apparatus comprising: the table device according to claim 7, wherein the table moves in the vertical direction (Egelund, paragraph [0070]).
Egelund does not appear to explicitly disclose a recording medium on which printing is performed is placed on the table.  
	Regev discloses a printer on a height adjustable table top holding recording medium (Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a recording medium on which printing is performed is placed on the table, as disclosed by Regev, into the device of Egelund in view of Lyman, for the purpose of printing on a wide range of materials (Regev, paragraph [0041]).

Claim 19
Egelund in view of Lyman discloses a printing apparatus comprising: the table device according to claim 9, wherein the table moves in the vertical direction (Egelund, paragraph [0070]).
Egelund does not appear to explicitly disclose a recording medium on which printing is performed is placed on the table.  
	Regev discloses a printer on a height adjustable table top holding recording medium (Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a recording medium on which printing is performed is placed on the table, as disclosed by Regev, into the device of Egelund in view of Lyman, for the purpose of printing on a wide range of materials (Regev, paragraph [0041]).

Claim 20
Egelund in view of Lyman discloses a printing apparatus comprising: the table device according to claim 10, wherein the table moves in the vertical direction (Egelund, paragraph [0070]).
Egelund does not appear to explicitly disclose a recording medium on which printing is performed is placed on the table.  
	Regev discloses a printer on a height adjustable table top holding recording medium (Fig. 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a recording medium on which printing is performed is placed on the table, as disclosed by Regev, into the device of Egelund in view of Lyman, for the purpose of printing on a wide range of materials (Regev, paragraph [0041]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853